DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered. 
This action is in response to the papers filed on October 8, 2021.  Applicants' arguments and amendments to the claims filed October 8, 2021 have been entered.  Claims 1, 2, and 13 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-20 are pending.  Claims 13 and 14 stand withdrawn without traverse.  Claims 1-12 and 15-20 are under instant consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. EP2017/054894 filed on March 2, 2017; and EP Patent Application Serial No. EP 16158700.1 filed on March 4 2016.

Withdrawn Rejections - 35 USC § 103



	Claim 12 was rejected in the previous Office Action mailed July 12, 2021 under 35 U.S.C. 103 as being unpatentable over of Sieverding et al. (Pub. No.: US 2007/0213226; Pub. Date: Sep. 13, 2007) and Marczok et al. (Pub. No.: WO 2008/037373; Pub. Date April 3, 2008) as applied to claims 1 and 9 above, and further in view of Lei (Pub. No.: CN103651051; Pub. Date: Mar. 26, 2014).  Applicant has amended base claim 1 to clearly indicate that R3 requires a 2 to 8 carbon moiety with a double bond and has successfully traversed the rejection arguing that neither Sievderding or Marzok teach such a divalent hydrocarbyl in a polyether-modified short chain siloxane of formula (i) in a method of increasing agronomic yield by adding formula (I) in a method free of herbicides, fungicides, nematicides, and insecticides to an irrigation system comprising water and fertilizer into the root region.  Accordingly, the rejection is hereby withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip P. McCann on December 2, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 13 has been cancelled.
Claim 14 has been cancelled.
. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a method of increasing agronomic yield comprising the steps of adding polyether-modified short-chain siloxanes of the formula (I) to the irrigation system comprising water and fertilizer wherein the polyether-modified short-chain siloxanes of formula (I)
MaDbD'c    Formula (I)
with M = R^SiOm, D = R12Si02/2,    D‘ = R^SiO^,

b    is from 0 to 0.5,
c    is from 1 to 3,
R1    is independently hydrocarbyl having from 1 to 8 carbon atoms,
R2    is independently a poly ether radical of the formula (II)
-R30[CH2CH20]m[CH2CH(CH3)0]n R5    Formula (II)
where
m    = 2 to 30,
n    =from  0 to 10,
wherein
R3    are independently divalent hydrocarbyl radicals having 2 to 8 carbon atoms,
R5    is independently a hydrocarbyl radical having 1 to 16 carbon atoms or hydrogen,
and, if n is greater than 0, m/n = is 1 to 30 and
for all values of n claimed, if c is greater than or equal to 1.2, c*(m+n) = 12 to 50,
in the root region for increasing agronomic yield; wherein the method is free of herbicides, fungicides, nematicides, and insecticides.

The closest prior art is Sieverding et al. (Pub. No.: US 2007/0213226; Pub. Date: Sep. 13, 2007).  Sieverding discloses use of a silicone surfactant of formula (I) to enhance the efficacy and performance of agrochemical compositions [0047] and [0048],

    PNG
    media_image1.png
    277
    420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    228
    452
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    373
    438
    media_image4.png
    Greyscale
.

The instant invention is the first method of increasing agronomic yield by adding formula (I) in a method free of herbicides, fungicides, nematicides, and insecticides to an irrigation system comprising water and fertilizer into the root region, wherein R3 of  formula (I) is limited to a 2 to 8 carbon moiety with a double bond.  The prior art of record does not teach or suggest such a divalent hydrocarbyl in a polyether-modified short chain siloxane of formula (i) nor is there any motivation to modify the prior art to alter the bond for the method of increasing agronomic yield.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Claims 1-12 and 15-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617